Citation Nr: 0632615	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  02-07 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for a left knee 
chondral defect of the patella, with traumatic arthritis, 
currently evaluated at 20 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to 
November 1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This case was previously remanded in Board decisions dated in 
December 2003 and June 2005 for additional development.  A 
local RO hearing was held in August 2002.  A transcript is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that the 
veteran was not sent such notice.  As this case is being 
remanded for another matter, the RO now has the opportunity 
to send proper notice to the veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

This case was remanded to the RO, in June 2005, in pertinent 
part, to have the RO submit the issue of an increased for a 
left knee chondral defect of the patella, with traumatic 
arthritis to the VA Chief Benefits Director or the Director 
of the VA Compensation and Pension Service, for consideration 
of an assignment of an extraschedular evaluation for the 
veteran's left knee disability.  

The Board notes that the veteran has required multiple 
hospitalizations and surgeries for his left knee disability.  
It was stated by a VA examiner in April 2004 that the 
veteran's left knee impairment markedly interferes with his 
employment.  The Board finds that these factors are 
exceptional, and may render application of the regular 
schedular criteria impractical in this case.  

In reviewing this appeal, it is apparent that the RO has not 
yet complied with this particular remand request and has not 
yet submitted the issue to the VA Chief Benefits Director or 
the Director of the VA Compensation and Pension Service.  
Therefore, the Board will REMAND the claim to the RO to 
submit the issue to the VA Chief Benefits Director or the 
Director of the VA Compensation and Pension Service, for 
consideration of an assignment of an extraschedular 
evaluation for the veteran's left knee disability.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Thus, the Board finds that additional development is 
warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should submit the issue of 
entitlement to an increased evaluation 
for a left knee disability to the VA 
Chief Benefits Director or the Director 
of the VA Compensation and Pension 
Service, for consideration of an 
assignment of an extraschedular 
evaluation.  Thereafter, the case should 
be returned to the Board.

3.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2005), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


